Elliott, J.
The record shows that the Wabash Railway Company is in the hands of a receiver appointed by the circuit court of the United States, and that the servants of the receiver constructed a platform across what had once been a public street, but which, it is claimed, had been vacated. It is only necessary for us to decide, that where a corporation is in the hands of a receiver, who has full possession of its. property and entire charge of its affairs, the corporation can not be prosecuted for crimes or misdemeanors committed by the agents or servants of the receiver. As the corporation can do no act while the receiver is in full control, it can commit no offence. This seems so clear as not to require discussion. Ohio, etc., R. R. Co. v. Davis, 23 Ind. 553 (85 Am. Dec. 477); Bell v. Indianapolis, etc., R. R. Co., 53 Ind. 57., We need not inquire or decide whether a corporation is liable to a criminal prosecution for the acts of its agents or servants in obstructing a highway, for here the wrong charged against the corporation was not committed by the corporation, but by an officer of the Federal court placed in charge of the corporate affairs.
Judgment affirmed.